On Application for Rehearing.
PER CURIAM.
By the decree in this case the prisoner is directed to be delivered to the proper juvenile court official of the parish of Iberville; but no provision is made for the contingency of the said official not applying for the delivery of the prisoner. It is' now ordered that in the event of such application not being made within 10 days from this date, November 27, 1922, the said prisoner be liberated.
- And it is further ordered that the clerk of this court mail to the warden of the state penitentiary and to the juvenile court officials of the parish of Iberville certified copies of the present order.